DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed August 23, 2021 is acknowledged and has been entered.  Claims 71 and 75 have been amended.  Claims 84 and 85 have been added.

2.	As before noted, Applicant elected the invention of Group II, claims 1-22, drawn to a method for treating prostate cancer, said method comprising administering an injectable pharmaceutical composition comprising a solution in a pharmaceutically acceptable solvent of a GnRH antagonist peptide according to general formula 1 (claim 1) or a salt thereof.

3.	Claims 71, 73, 75, 84, and 85 are pending in the application and are currently under prosecution. 

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on July 12, 2001.  It is noted, however, that Applicant has not yet filed a certified copy of Application 0117057.0 as required by 37 CFR 1.55.

However, it appears that the document filed August 5, 2011, which has been placed in the file wrapper of copending Application 12/155,897, may perhaps be a copy of a copy of a certified copy of Application 0117057.01.  Per M.P.E.P. § 215, a copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 C.F.R. § 1.55(g) for a certified copy.
Notably, the requirement for a certified copy of the foreign application in 37 C.F.R. § 1.55 (f) and (g) will also be considered satisfied in an application if a prior-filed nonprovisional application for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) contains a certified copy of the foreign application and such prior-filed nonprovisional application is identified as containing a certified copy of the foreign application; however it appears that Application 10/380,6232 contains only a copy of a copy of a certified copy of Application 0117057.0.
At page 6 of the amendment filed June 30, 2020 Applicant has acknowledged this deficiency, indicating their right to update the claim for priority with a certified copy of Application 0117057.0 is reserved.

Declaration
5.	The declaration under 37 C.F.R.  § 1.132 by Pierre Broqua filed January 8, 2021 is insufficient to overcome the following rejections as set forth in the last Office action:
(a)	The rejection of claims 71, 73, and 75 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al. (J. Med. Chem. 2001 Feb 1; 44 (3): 453-67), as evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) and Agersø et al. (Eur. J. Pharm. Sci. 2003 Nov; 20 (3): 335-40), and as further evidenced by Clinical Trial NCT00117949:  “Study Investigating the Pharmacokinetics, Eur. Urol. 2008 Oct; 54 (4): 805-13);
(b)	 The rejection of claims 71, 73, and 75, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broqua et al. (Effects of the New GNRH antagonist FE200486 on the Growth of the Androgen-Dependent Prostate Tumor Dunning R-3327H, 6th International Symposium on GnRH Analogues in Cancer and Human Reproduction, Geneva, Switzerland, February 8, 2001; pp. 1-3) in view of Jiang et al. (J. Med. Chem. 2001 Feb; 44 (3): 453-467); and 
(c)	The rejection of claims 71, 73, and 75 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102), as evidenced by Clinical Trial NCT00117949:  “Study Investigating the Pharmacokinetics, Pharmacodynamics and Safety of FE200486” (posted July 11, 2005) and Van Poppel et al. (Eur. Urol. 2008 Oct; 54 (4): 805-13).
The declaration states “[to] the extent that [Jiang et al. (J. Med. Chem. 2001 Feb 1; 44 (8): 453-67), Broqua et al. (Effects of the New GNRH antagonist FE200486 on the Growth of the Androgen-Dependent Prostate Tumor Dunning R-3327H, 6th International Symposium on GnRH Analogues in Cancer and Human Reproduction, Geneva, Switzerland, February 8, 2001; pp. 1-3), and Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102)] may teach or suggest the invention claimed in the above-referenced application, the relevant disclosures were derived from myself and my co-inventor, Martin Lück.” 
The reasons why the declaration is insufficient to overcome the above-mentioned rejections are as follows:
	(a) 	With regard to the first and second of the above-mentioned rejections, Jiang et al. is prior art under 35 U.S.C. § 102(b);3 

	(b)	With regard to the third of the above-mentioned rejections, more than 10 years after the invention, the declaration states only that to the extent that Broqua et al. may suggest the claimed invention, relevant disclosures thereof were derived from the instant co-inventors, but an affidavit or declaration under 37 C.F.R. § 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017).  See M.P.E.P § 2132.01.  A declaration by the inventor or at least one joint inventor establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor may be sufficient to remove a publication (such as Broqua et al.) as a reference, but the declaration must show that he or she made the invention upon which the relevant disclosure in the patent, application publication, or other publication is based. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969); In re Facius, 408 F.2d 1396, 161 USPQ 294 (CCPA 1969).  See M.P.E.P. § 715.01(c).  Notably, if there is evidence that a co-author of Broqua et al. has refused to disclaim inventorship and believes himself or herself to be an inventor, the inventor's affidavit or declaration will not be enough to establish that the inventor or the at least one joint inventor is the sole inventor of the subject matter in the article and the rejection will stand. Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982).  Accordingly Applicant is advised that while the other coauthors need not submit an affidavit disclaiming inventorship, if submitted, a disclaimer by all other coauthors will be considered.  It is also possible to overcome the rejection by adding the coauthors as joint inventors to the application if the requirements of 35 U.S.C. 116, third paragraph, are met. In re Searles, 422 F.2d 431, 164 USPQ 623 (CCPA 1970).  See M.P.E.P § 2132.01.   

6.	The declaration under 37 C.F.R.  § 1.132 by Andreas Hugerth filed August 23, 2021 is insufficient to overcome the rejections of claims 76, 81, and 86 under pre-AIA  35 U.S.C. 102(a) and/or 35 U.S.C. 103(a) as set forth in the last Office action.  See the rejections that follow for explanation.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed February 23, 2021.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
  	 	
10.	The rejection of claims 71, 73, 75, 84, and 85 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Jiang et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
J. Med. Chem. 2001 Feb 1; 44 (3): 453-67), as evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) and Agersø et al. (Eur. J. Pharm. Sci. 2003 Nov; 20 (3): 335-40), and as further evidenced by Eur. Urol. 2008 Oct; 54 (4): 805-13), is maintained.
Beginning at page 6 of the amendment filed August 23, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has argued that the declaration by Dr. Hugerth establishes that given the teachings of Jiang et al. no reasonable expectation of success in practicing the claimed invention could have been had by one ordinarily skilled in the art at the time of the invention.
In response, it is not understood why one ordinarily skilled in the art at the time of the invention, when given the teachings of Jiang et al., could not very easily have formulated an injectable composition comprising the acetate salt of the peptide of formula 1 by resuspending a lyophilized preparation of the peptide salt in water or an aqueous solution of 5% mannitol in which the concentration of the acetate salt is 20 or 40 mg/ml, especially when it is evident that Jiang et al. expressly teaches the formulation of a composition comprising FE200486 (i.e., the acetate salt of the peptide of formula 1) in water or an aqueous solution of 5% mannitol in which the concentration of the peptide salt is 50 mg/mL (see, in particular, Table 2 at page 460).4  Not only does Jiang et al. describe a composition that is materially indistinguishable from the claimed invention, but Jiang et al. also discloses that even at such a high concentration the peptide salt did not form a gel in vitro even after 1 week of storage at ambient temperature (see, in particular, Table 2 at page 460); therefore it is submitted that Jiang et al. describes a composition that is also functionally indistinguishable from the claimed invention in that it too does not form a gel within 30 minutes of its formulation.  Is this composition injectable?  Despite 
Here it seems pertinent to remind Applicant that the issue of the appropriateness of applying an “obvious to try” rationale was recently addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, if Jiang et al. does not clearly anticipate, and in the alterative renders the claimed invention “obvious to try”, it is evident that such a rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. § 103.  As discussed by Jiang et al., there was at the time a design need or market pressure to solve a problem, or more particularly to improve the management of sex steroid-dependent diseases such as prostate cancer by development of long acting gonadotropin-releasing hormone (GnRH) analogue therapies, when presented with the teachings of Jiang et al., a person of ordinary skill in the art would have had good reason to pursue the option made known by the prior art, which was clearly within his or her technical grasp.  Here Jiang et al. notes the limitations of the most potent and long acting GnRH antagonists presently in clinical and suggests there is strong evidence of an inverse relationship between concentration and bioavailability, which limits their use to preparations thereof 5  Jiang et al. suggests then that there is need to identify a preparation of another GnRH antagonist in which the antagonist has greater solubility, such that it would become possible to administer greater, more sufficient quantities thereof in single doses administered relatively more infrequently.6  Here, too, Jiang et al. points the artisan directly to a solution of the acetate salt of the peptide of formula 1, which is designated thereby as FE200486, disclosing the finding that an aqueous solution thereof having a concentration as high as 50 mg/mL is stable in vitro for at least 1 week following its formulation7 and the finding that its administration provided for sustained release of the peptide over an extended period of time (e.g., about 40 days), which was effective to maintain a maximal inhibition of luteinizing hormone (LH).8  Given the evident success, Jiang et al. teaches their findings should preclude the need of slow release formulation9 to achieve gonadotropin inhibition for more than a month following an administration of a relatively more concentrated dose of FE200486.  These disclosures are fully expected to have led to the successful practice of the claimed invention and accordingly it certainly seems that a composition according to claim 76 is the product, not of innovation, but of ordinary skill and common sense.  
in situ at the site of injection for a more durable and slow release of the peptide or salt thereof over an extended period of time.  As disclosed by Jiang et al. at page 454, it was surmised that adequate bioavailability of GnRH antagonists can only be attained with analogues that are significantly more soluble than those that has been previously in use (e.g., azaline B) and hypothesized that this property could be induced by increasing the number of hydrogen bonding sites on the peptide side chains.  Jiang et al. teaches the aim of the work was to develop new analogues (e.g., FE200486) by increasing the number of possible hydrogen bonds between the peptide and its receptor, its environment, or for intramolecular structure stabilization, so as to confer upon the peptide an improved binding affinity to the GnRH receptor, better bioavailability from the site of administration, increased stabilization against enzymatic degradation, and relatively more delayed elimination, all of which together are factors that should result in increased duration of action (see, e.g., page 454).  As evident from the disclosure, Jiang et al. found FE200486, in particular, to be a suitable GnRH analogue exhibiting properties that account for its proven sustained effectiveness.  Therefore, it would have been immediately understood that FE200486, the acetate salt of the peptide 
 Absolute predictability of the method suggested by the prior art for use in treating prostate cancer is not required.
As per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
It is not necessary that the prior art report the results of clinical studies showing the effectiveness of practicing the claimed invention to render the claimed invention obvious under 35 U.S.C. § 103.
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
The declaration by Dr. Hugerth opines “the animal model tested in Jiang does not precisely resemble the human conditions of sex hormone-dependent disease” and it “would have been recognized that the translational success of the compositions described by Jiang from rats to humans was unpredictable.”
In response, again, there is no need for absolute predictability; nonetheless, the “animal model” is used because of the resemblance of the condition therein to that of humans.  In fact, due to their resemblance to humans, animal models are routinely and conventionally used in preclinical studies to provide indications of the probability of 10  GnRH antagonists act by direct inhibition of GnRH receptors in the pituitary gland, thereby blocking the release of LH and follicle-stimulating hormone (FSH) secretion. This is true in rats and this is true in humans.  GnRH antagonists lead to faster onset of action, avoiding the initial surge of testosterone levels induced by GnRH agonists.11  Jiang et al. demonstrates that the administration of the GnRH antagonist FE200486 to rats was effective to inhibit LH release and the same should be expected to occur in human dosed with effective amounts of this same peptide.  Moreover there is no factual evidence to support the assertion that the results disclosed by Jiang et al. are not reasonably suggestive of the probable success of using a composition comprising this same GnRH peptide analogue to treat sex hormone-dependent prostate cancer by suppressing the release of sex hormone.  To the contrary Jiang et al. discloses that the antagonism of GnRH-induced response was determined for each analogue in a reporter gene assay in HEK-293 cells expressing the human GnRH receptor and reports that analogue 31 (the acetate form thereof is FE200486) was found to be long-acting with an IC50 of 3 nM, which is very comparable to that of analogues 1-6, all of which were then in clinical use.12  Such results suggest FE200486 should have been considered a very 
 Notably at page 14 of the amendment filed August 23, 2021, citing the declaration by Dr. Hugerth, Applicant has remarked that “Applicants ‘have now discovered that certain peptides according to general formula 1 are capable of forming a gel after subcutaneous injection, and that this gel can act as a depot from which the peptide is released over a period of weeks or even months’”, but the “discovery” that, following subcutaneous injection, certain peptides such as FE200486 are slowly released into circulation was not Applicant’s since Jiang et al. first described the prolonged release of FE200486 following subcutaneous injection into rats.  As Jiang et al. discloses, following subcutaneous injection of a composition comprising FE200486, plasmatic concentrations of FE200486 remained above 5 ng/mL until day 41 (following the injection) before beginning to slowly drop to a level of about 1 ng/mL over the next 43 days.  Furthermore, the sustained bioavailability of FE200486 is made evident by the fact that plasma LH levels did not reach pretreatment levels until day 84.  Altogether then, there is considerable evidence disclosed by Jiang et al. indicating that that FE200486, when administered subcutaneously, is slowly released over an extended period of time.  However, returning to the issue of who it is that should be credited with this discovery, it is aptly noted that as disclosed by U.S. Patent No. 5,595,760, a patent that issued from an application filed March 8, 1995, about 6 years before the publication of Jiang et al., it has been discovered that certain peptides salts such as peptides salts that act as GnRH analogues “can be formulated as parenteral sustained-release gel formulations without the addition of a biodegradable polymer or other carrier matrix to control the peptide's release profile [and that these] new peptide compositions automatically gel upon interaction with a patient's bodily fluids, and then release the peptide continuously over an extended period of time.”  It is believed that this may be one of the very first written descriptions of a class of drugs, namely peptides acting as GnRH analogues, which can be formulated without polymers or other carrier matrixes and parenterally administered by, e.g., subcutaneous injection to spontaneously form a gel that acts a depot for the 13  The invention disclosed by U.S. Patent No. 5,595,760 is an injectable solid or semisolid suspension of only a partially dissolved amount of a peptide salt, water, and a pharmaceutically acceptable, soluble monomeric carrier such as mannitol, which is parenterally administered (e.g., by subcutaneous injection), as opposed to a solution, but nevertheless it is clear that it was recognized before the publication date of Jiang et al. that compositions of certain peptide salts, which act as agonists or antagonists, have a propensity to form a gel in situ at the site of injection immediately following their administration.  So, while Jiang et al. does not use the term “gel depot” to describe the in situ deposit of the peptide or salt thereof at the site of the injection from which the peptide or salt thereof is evidently released slowly over an extended period of time, all semantics aside, it would have been understood that Jiang et al. teaches just that – the property of an aqueous solution of the acetate salt of the peptide of formula 1 (FE200486) to form upon injection into a subject a gel depot. 
With further regard to the alleged discovery, it is noted that Applicant has remarked upon Dr. Hugerth’s proffered opinion that the “presently claimed methods work with a composition which did not require any further excipients other than water and mannitol was indeed surprising.”  Perhaps it was surprising to Dr. Hugerth that an aqueous solution of the GnRH analogue FE200486 forms an in situ gel depot at the time site of subcutaneous injection, despite the lack of a biodegradable polymer or other carrier matrix, but given the disclosure by U.S. Patent No. 5,595,760, as well as that of Broqua et al., it is submitted that the artisan of ordinary skill in the art at the time of the invention should have been cognizant of the propensity of aqueous solutions of such peptides to form gels at the site of injection that act as depots for durable release of the peptide or salt thereof for an extended period of time following the injection.
With further regard to the “surprising” nature of the disclosed composition, as related by Dr. Hugerth and relied upon by Applicant in an effort to overcome the instant prima facie case of obviousness, it is noted that  "[it] is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements . . . [do] not suffice.” In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995).  Here it does not appear that Applicant has provided any factual evidence to support the assertion that the results would not have been expected or that the artisan should have been surprised to find that the composition according to the claims forms a gel depot following its administration by subcutaneous injection.14  In addition, as in accordance with M.P.E.P. § 712.02(b), the burden is on Applicant to establish that the results are unexpected to an unobvious extent and of a significant, practical advantage, a burden which seems not to have been met here, especially since there is evidence of prior knowledge of a propensity of aqueous compositions of GnRH peptide analogues to form gel depots in situ at the sites of their subcutaneous injections.15  Where the observed effect may have been expected, as is the case here, in order to overcome a prima facie case of obviousness, Applicant must show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).  Applicant is advised that according to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.16  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).  The evidence relied upon should establish “that the differences in results are Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).  Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).
As to the concentration of the acetate salt of the peptide of formula 1 in the composition, at present the claims recite the concentration is either 20 mg/mL or 40 mg/mL, but according to the disclosure a minimum concentration of 0.3 mg/mL is necessary to ensure that a gel depot forms after administration of the composition and usually the concentration will not be more than 5 mg/mL to prevent gel formation during storage (before administration).17  The prior art teaches the concentration of the peptide or acetate salt thereof in the composition may be as high as 50 mg/mL without appreciable gelling while stored in vitro at ambient temperatures before administration.  For the reasons discussed at length in prior Office actions, it is submitted that given the teachings of Jiang et al. it would have been obvious to one ordinarily skilled in the art as of the time of the invention to have practiced a method for treating prostate cancer in a human subject having the disease comprising administering to the subject by subcutaneous injection a composition comprising the acetate salt of the peptide of formula 1 (a GnRH analogue designated FE200486 by Jiang et al.) and water or an aqueous solution of 5% mannitol in which the concentration of the peptide salt is 20 mg/mL or 40 mg/mL.  “Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, 42 CCPA 824 (1955). Patentability may be imparted, however, if the results achieved at the designated concentrations are “unexpectedly good.” In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977).  As discussed above, this is not the situation here because, again, the specification discloses that the concentration of the peptide or salt thereof may vary rather widely, but should ideally be not less than 0.3 mg/mL to ensure the capability of the composition to form a gel depot.  In fact, the specification discloses that the usually be more than 5 mg/mL to prevent gel formation during storage (before its administration).18  Thus, it would certainly seem that the disclosure does not support a reasonable conclusion that the acetate salt of the peptide, when present at the designated concentrations of 20 mg/mL or 40 mg/mL, is more optimally used in practicing the claimed invention as intended than the acetate salt of the peptide at any other concentration.  For these reasons, it is submitted that just because the prior art does not expressly teach the use of a composition comprising FE200486 at a concentration of either 20 mg/mL or 40 mg/mL the claimed invention is any less obvious because apparently, so long as the concentration of the acetate salt of the peptide exceeds 0.3 mg/mL, the concentration may vary rather substantially without detriment. 
Nevertheless, as stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices available to one skilled in the art, the specificity of the prior art, and the predictability of results in the area of interest. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”  Given the teachings of the prior art, it would have been obvious to vary the concentration of FE200486 considerably up to at least a concentration of 50 mg/mL since such a composition is described as remaining stable without evident gelling at ambient temperature for an entire week in order to determine which, if any concentration, is used more optimally than any other, particularly since dependent upon the actual dose to be delivered the volume of the injection will vary depending upon the concentration.  There may be many different reasons why this would be considered to be the case, but to name one, smaller volumes are most likely to be seem as preferable since injecting large volumes subcutaneously might cause substantial discomfort at the 19  
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

            Accordingly Appellant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art. 
            As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
Accordingly, even though the prior art does not expressly teach the administration of a composition comprising the acetate salt of the peptide at either one of the recited per se, in order to treat prostate cancer in a human subject having the disease, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  
So, while Applicant’s arguments and the merit of the declaration by Dr. Hugerth have been given careful consideration, this ground of rejection is maintained.20

11.	The rejection of claims 71, 73, 75, 84, and 85 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Broqua et al. (Effects of the New GNRH antagonist FE200486 on the Growth of the Androgen-Dependent Prostate Tumor Dunning R-3327H, 6th International Symposium on GnRH Analogues in Cancer and Human Reproduction, Geneva, Switzerland, February 8, 2001; pp. 1-3) in view of Jiang et al. (J. Med. Chem. 2001 Feb; 44 (3): 453-467), is maintained.21
Beginning at page 15 of the amendment filed August 23, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
To begin, it is first noted that in a copending application with very similar claims, the Patent Trial and Appeal Board affirmed a rejection of the claims as being drawn to an invention that would have been obvious to one ordinarily skilled in the art at the time of 22 (see Application No. 12/155,897 and the Decision On Appeal mailed February 14, 2019).  
For the reasons indicated most extensively in the Office action mailed September 10, 2020, given the teachings of Broqua et al. and Jiang et al., it would have been obvious to one ordinarily skilled in the art at the time of the invention to have prepared the composition of the peptide or acetate salt thereof by resuspending the peptide or salt thereof in water or 5% mannitol and subcutaneously administer to a human patient having prostate cancer a dose effective to achieve sustained suppression of testosterone levels in the patient and thereby slow or prevent the proliferation of prostate cancer cells dependent upon testosterone.  This, as previously explained, is because Broqua et al. teaches the peptide, when subcutaneously administered to a subject having prostate cancer, is effective to inhibit the progression of the disease in the subject by rapidly and completely suppressing testosterone levels in the subject. 
Applicant has argued that Jiang et al. does not describe testing the effects of FE200486 in humans and cites Dr. Hugerth’s declaration, which opines the animal model used “does not precisely resemble the human conditions” such that “translational success of the composition described by Jiang from rats to humans [would have been] unpredictable”.
In response, as explained in greater detail in the above rejection, absolute predictability of the method suggested by the prior art for use in treating prostate cancer is not required.  Moreover, it is not necessary that the prior art report the results of clinical studies showing the effectiveness of practicing the claimed invention to render the claimed invention obvious under 35 U.S.C. § 103.
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
23  As noted above, Jiang et al. demonstrates that the administration of the GnRH antagonist FE200486 to rats was effective to inhibit LH release and the same should be expected to occur in human dosed with effective amounts of this same peptide.  Here, is only a naked contention with no factual evidence to indicate the results disclosed by Jiang et al. would not have been regarded as reasonably suggestive of the probable success of using a composition comprising this same GnRH peptide analogue to treat sex hormone-dependent prostate cancer by suppressing the release of sex hormone.  At any rate, contrary to Applicant’s contention, Jiang et al. discloses that the antagonism of GnRH-induced response was determined for each analogue in a reporter gene assay in HEK-293 cells expressing the human GnRH receptor and reports that analogue 31 (the acetate form thereof is FE200486) was found to be long-acting with an IC50 of 3 nM, which is very comparable to that of analogues 1-6, all of which were then in clinical use.24  Such results suggest FE200486 should have been considered a very good candidate for use in treating prostate cancer in humans and that of course is precisely one of the reasons why Jiang et al. appears to focus much of the discussion on this particular analogue.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Otherwise Applicant’s arguments have been carefully considered but not found persuasive for the reasons of record.  Notably this issue has repeatedly addressed by the Office and Applicant’s argument have been repeatedly considered but not found persuasive.25

12.	The rejection of claims 71, 73, 75, 84, and 85 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102), as evidenced by Clinical Trial NCT00117949:  “Study Investigating the Pharmacokinetics, Pharmacodynamics and Safety of FE200486” (posted July 11, 2005) and Van Poppel et al. (Eur. Urol. 2008 Oct; 54 (4): 805-13), is maintained.
Beginning at page 16 of the amendment filed August 23, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
 	Broqua et al. is prior art under pre-AIA  35 U.S.C. 102(a).  Notably, although Applicant claims benefit of the filing date of United Kingdom Application 0117057.0, Applicant has not yet filed a certified copy of Application as required by 37 CFR 1.55 to perfect the claim. 

In response, as explained above, the declaration has not been found insufficient to overcome this rejection because the declaration states only that to the extent that Broqua et al. may suggest the claimed invention, relevant disclosures thereof were derived from the instant co-inventors, but an affidavit or declaration under 37 C.F.R. § 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017).  See M.P.E.P § 2132.01.  A declaration by the inventor or at least one joint inventor establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor may be sufficient to remove a publication (such as Broqua et al.) as a reference, but the declaration must show that he or she made the invention upon which the relevant disclosure in the patent, application publication, or other publication is based. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969); In re Facius, 408 F.2d 1396, 161 USPQ 294 (CCPA 1969).  See M.P.E.P. § 715.01(c).
Then, with particular regard to newly added claims 84 and 85, while it is believed it would be generally more desirable to administer smaller volumes subcutaneously to minimize the subject’s discomfort, it nevertheless would have been obvious to one ordinarily skilled in the art to administer a volume of the composition containing the necessary dose of FE200486, whether that be 1 mL or 10 mL.  In large part, however, it is thought that the volume of the injection will not be of consequence in terms of effectiveness – since it is predominantly the identity, dose, concentration, and route of delivery that determine the effectiveness of GnRH peptide analogues.  This is consistent with the disclosures that the volume of composition administered will generally be from 1 to 10 ml, giving, for example, a peptide dose of 0.3 to 1200 mg, but in general such details are to be determined by attending physicians (see page 8 of the specification).
Otherwise the rejection is maintained for the reasons set forth in preceding Office actions.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

14.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

15.	Claims 71, 73, 75, 84, and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims are drawn to a method intended for use in treating prostate cancer in a human patient “in need thereof”, but it is not clear when or why any given human patient should be regarded as being “in need thereof”, despite the fact that the claims recite the method comprises administering to a human patient with prostate cancer.  Notably, according to the disclosure at page 5 of the specification “[the] method according to the invention may be used for treatment of a patient in need of such treatment, i.e. any human or non-human mammal suffering from at least one condition selected treatable according to the invention, as further explained below”, but what does this mean?  It is not entirely clear.  Is the method regarded as the invention a method intended for treating prostate cancer in a human patient having some treatable condition that is perhaps associated with the presence of a tumor (e.g., pain)?
	It might be best to remedy this issue by simply amending the claims to strike the recitation of “in need thereof” and presumably then the patient is simply identified as being a patient with prostate cancer.
For the above mentioned reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so 
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention26.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards 
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.



16.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

17.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 71, 73, 75, 84, and 85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection. 
Claims 71, 73, 75, 84, and 85 are not original claims.  According to the original claims the invention is a method for treatment of a condition or more particularly prostate Summary of the Invention, which discloses, “[we] have now discovered that certain peptides according to general formula 1 are capable of forming a gel after subcutaneous injection, and that this gel can act as a depot from which the peptide is released over a period of weeks or even months.” 
The instant claims recite, “the composition does not form a gel depot within 30 minutes of formation of the composition”.
It is submitted that the amendment of the claims to include this recitation introduced new concepts not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
This is because the original application describes a composition that once injected into a subject forms a gel that acts as a depot that releases the peptide or salt thereof over an extended period of time (e.g., at least two weeks or at least three months).  This composition is not the same as a composition that “does not form a gel depot within 30 minutes of formation of the composition”.
This is because it is evident that a depot is the gel that forms upon injection of the composition; if the composition is not injected, “a gel depot” will not form, not within 30 minutes and not ever.  So, since the claims do not recite the administration (injection) of the composition, it is not understood why the claims should recite, “the composition does not form a gel depot within 30 minutes of formation of the composition”, but this raises the questions:  What is it that is regarded as a “gel depot” according to the claims and how is it that the composition must not form a “gel depot” within 30 minutes of its formation, when it is not administered (injected) into a subject?  The fact that such questions must be 
Rather than describing a method comprising administering a composition that “does not form a gel depot within 30 minutes” of its formation, it appears the original application describes a method comprising administering a composition, which as disclosed, has an essential property of being stable prior to administration but which is capable of converting into a gel at the injection site immediately after administration.  See the specification at page 7.  Therefore, it is submitted that the disclosure does not describe the claimed invention, namely a method comprising administering a composition that “does not form a gel depot within 30 minutes” of its formation; rather it seems that this disclosure describes a method comprising administering a composition that does not form a gel prior to its administration by injection but which immediately forms a gel that acts as a depot at the site of injection to slowly release the peptide or salt thereof over an extended period of time (e.g., at least 2 weeks).27
It is for these reasons that it is submitted that amending the claims to recite, “the composition does not form a gel depot within 30 minutes of formation of the composition” introduced new concepts, which are not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement. 
It is suggested that this issue may best be remedied by amending the claims to recite the language of the original claims, which find support in the disclosure.28  For example, it is suggested that claims 71 and 75 be amended to recite, “wherein said composition spontaneously forms a gel after administration and said gel acts as a depot which releases the peptide or salt thereof over a period of at least two weeks.”   


Claim Rejections - 35 USC § 102
19.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

20.	Claims 71, 73, 75, 84, and 85 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2004/0038903-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Applicant is reminded that a certified copy of Application 0117057.0 as required by 37 CFR 1.55 has not been filed; and accordingly although this application claims benefit of the prior filing date of Application 0117057.0, the priority claim has not been perfected.  Accordingly, at present, U.S. Patent Application Publication No. 2004/0038903-A1 is available as prior art under 35 U.S.C. § 102(e).
U.S. Patent Application Publication No. 2004/0038903-A1 (Lück et al.) teaches an injectable composition comprising the acetate salt of a peptide having a structure identical to that depicted by formula 1 of the instant claims, water, and mannitol in which the concentration of the peptide salt not less than 0.3 mg/ml and not more than 120 mg/ml; see entire document (e.g., the sections entitled, “Background” and “Summary of the Invention”).  Lück et al. teaches a kit comprising a first component comprising the peptide salt and mannitol and a second component comprising water; see, e.g., the section in vitro and its propensity to form a gel in vivo after administration, which acts to release the peptide over a period of at least two weeks, preferably for a period of three months; see, e.g., the section entitled, “Detailed Description of the Invention”.  Lück et al. teaches the composition is formulated for subcutaneous injection by dissolving the peptide salt in water or an aqueous solution of 5% mannitol at various concentrations; see, e.g., Example 1.  Lück et al. teaches the composition is administered to human or non-human subjects to treat sex-hormone dependent conditions or diseases such as prostate cancer; see, e.g., the abstract and the section entitled, “Detailed Description of the Invention”.  Lück et al. teaches the volume of composition administered will generally be from 1 to 10 ml; see, e.g., paragraph [0033]. 
Notably Lück et al. does not expressly teach the composition does not form “a gel depot” within 30 minutes of its formation, but as noted Lück et al. teaches the composition forms a gel that acts as a depot immediately and spontaneously upon administration by subcutaneous injection at the site of the injection; therefore it stands to reason that Lück et al. teaches a composition that does not form a gel29 before it is administered and so if it is not administered 30 minutes of its formulation,30 it is a composition that does not form a gel within 30 minutes of its formation. 
Therefore, absent a showing of any difference, it is submitted that the invention disclosed by the prior art is the same as the claimed invention.


Claim Rejections - 35 USC § 103
21.	Claims 71, 73, 75, 84, and 85 are rejected under pre-AIA  35 U.S.C. 103(a) as EP1003774-A1 (of record) in view of U.S. Patent No. 5,925,730 (of record), as evidenced by Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102) (of record), U.S. Patent No. 7,884,071 (of record), and U.S. Patent No. 8,722,088.
	EP1003774-A1 (Semple et al.) teaches an injectable composition comprising a peptide having a structure that is identical to that of the peptide to which the instant claims are directed, which is a GnRH analogue; see entire document.  Semple et al. teaches the acetate salt of the disclosed peptide; see, e.g., paragraph [0123].  Semple et al. teaches a composition of the peptide or acetate salt thereof may have a concentration as high as 50 mg/mL since some of the peptides have such a high solubility in aqueous solutions, but suggests that solutions of lower concentrations (e.g., 10 mg/mL) will be administered to mammalian subjects (including in particular humans) to treat conditions or diseases such as steroid-dependent tumors; see, e.g., paragraphs [0014], [0015], and [0126].  Semple et al. teaches the composition comprising the peptide or acetate salt thereof in an aqueous solution of 5% mannitol is administered by subcutaneous or intramuscular injection; see, e.g., paragraph [0126].
	Semple et al. teaches the disclosed composition comprising the acetate salt of the peptide having a structure identical to that of the peptide according to formula 1 of the instant claims is used to treat steroid-dependent tumors by suppressing LH secretion, but Semple et al. does not expressly teach the composition is used to treat hormone-dependent prostate cancer.  
	Nevertheless, this deficiency is remedied by the teachings of U.S. Patent No. 5,925,730.
	U.S. Patent No. 5,925,730 (Semple et al.) teaches the same GnRH peptide antagonist and composition thereof as Semple et al. (i.e., EP1003774-A1) but expressly teaches long-term GnRH-antagonist treatment is expected to be effectively used to treat steroid dependent tumors including in particular prostate cancer; see entire document (e.g., columns 2 and 3).
	Neither of the above cited references expressly teaches the concentration of the acetate salt of the peptide in water or an aqueous solution of 5% mannitol, for example, is either 20 mg/mL or 40 mg/mL.
prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced a composition comprising the acetate salt of the peptide in water or an aqueous solution of 5% mannitol, for example, in which the concentration of the peptide or salt thereof is 20 mg/mL or 40 mg/mL.  This is because, as noted, Semple et al. teaches a composition of the peptide or acetate salt thereof may have a concentration as high as 50 mg/mL, but suggests that solutions of lower concentrations (e.g., 10 mg/mL) will be found to be useful when using the composition to treat conditions or diseases such as steroid-dependent tumors or more particularly prostate cancer in humans.  Therefore it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention to formulate a composition in which the concentration of the acetate salt of the peptide is either 20 mg/mL or 40 mg/mL for use in treating prostate cancer in a human by administering the composition by subcutaneous injection to the human with the disease.  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to determine the optimal concentration to be used for the treatment of the disease in humans.  Here it aptly noted that a common objective in the art to establish a treatment regimen that is optimally efficacious.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  
	For clarity, it is noted that claims 71 and 75 recite, “the composition does not form a gel depot within 30 minutes of the formation of the composition” and Semple et al. expressly teaches the composition does not tend to gel when administered subcutaneously at effective concentrations;31 so even if the composition were to be administered within 30 minutes of its formulation, according to Semple et al., it does not form a gel depot.
	In addition, it is noted that according to claims 71 and 75, “the composition J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102), U.S. Patent No. 7,884,071, and U.S. Patent No. 8,722,088, the composition suggested by the prior art spontaneously forms a gel depot upon subcutaneous injection into a human subject (see the discussion that follows for additional details).
Then, with particular regard to newly added claims 84 and 85, while it is believed it would be generally more desirable to administer smaller volumes subcutaneously to minimize the subject’s discomfort, it nevertheless would have been obvious to one ordinarily skilled in the art to administer a volume of the composition containing the necessary dose of FE200486, whether that be 1 mL or 10 mL.  In large part, however, it is thought that the volume of the injection will not be of consequence in terms of effectiveness – since it is predominantly the identity, dose, concentration, and route of delivery that determine the effectiveness of GnRH peptide analogues.  This is consistent with the disclosures that the volume of composition administered will generally be from 1 to 10 ml, giving, for example, a peptide dose of 0.3 to 1200 mg, but in general such details are to be determined by attending physicians (see page 8 of the specification).
	Therefore, absent a showing of any unobvious difference, it is submitted that the claimed invention is an obvious variation of method taught by the prior art, especially since the composition suggested by the prior art is indistinguishable from the claimed invention (i.e., a composition consisting of the acetate salt of the peptide of formula 1, water, and mannitol, wherein the concentration of the peptide salt is either 20 or 40 mg/mL). 
In the interest of advancing prosecution the following is provided:
At present, very much within the public domain, is the method suggested by Semple et al., which is materially and manipulatively indistinguishable from the claimed invention in that given the teachings of Semple et al. it would have been immediately obvious to one ordinarily skilled in the art at the time of the invention to have practiced the method described by Semple et al. to treat prostate cancer in a human patient afflicted 32   
Even though Semple et al. did not appreciate that upon administration of the disclosed composition comprising the acetate salt of the peptide of formula 1 and water or an aqueous solution of 5% mannitol a gel depot forms spontaneously to provide for release of the peptide or salt thereof over an extended period of time, “merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267 , 1275 (Fed. Cir. 2010).  This the Court has decided is true even where there are “[n]ewly discovered results of known processes directed to the same purpose... because such results are inherent.” Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001).  
Here, the method suggested by the prior art, which again is very much now in the public domain, cannot be practiced without also practicing the claimed invention – in other words, it is not possible to practice the method suggested by the prior art without achieving the formation of a gel depot in situ at the site of injection of the composition of the acetate salt of the peptide of formula 1.  The gel depot forms spontaneously once the composition is administered; there is no way that the composition according to the claims, which is indistinguishable from the composition suggested by the prior art, can be administered without formation of the gel depot within the body of the subject.  The ability of the composition to form a gel depot once administered to a subject is an inherent property of the composition.  Therefore, granting a patent on Applicant’s discovery of an arguably unknown or unappreciated but inherent property of the composition would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  
33  “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  
It is not enough that the prior art teaches the composition does not have the property that Applicant found the composition to have.  Mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  Moreover, the disclosure by this application of Applicant’s finding that when administered subcutaneously an aqueous composition of the acetate salt of the peptide of formula 1 spontaneously forms a gel that acts as a depot for the slow release of the peptide or salt thereof over an extended period of time following the administration, where the prior art did not recognize that property of the composition, cannot render the claimed invention unobvious because the composition suggested by the prior art is materially indistinguishable from the composition to which the claims are directed and because the purpose of the method of its use, as suggested by the prior art, is the same as the purpose of practicing the claimed invention, namely the treatment of Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  
Semple et al. teaches the composition does not tend to form a gel in vivo when administered to a subject, but even so it is evident that it does – and here it is very aptly noted that the Supreme Court explained long ago that “[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect.” Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945).  Semple et al. discloses that an examination of rats injected subcutaneously with the composition was well tolerated, “no significant gelling at the point of injection being detectable”34, but a failure to detect does not constitute evidence that a gel depot did not exist in situ at the site of injection.  To the contrary, the disclosed evidence of long-acting therapeutic effect it is reasonably presumed that despite the failure to detect a gel depot formed, especially given the teachings of the cited evidentiary references, Broqua et al., Bauer et al., and Olesen et al.
The composition inherently possesses the ability to spontaneously form a gel upon subcutaneous injection into a subject (e.g., a human), which acts as a depot for the slow release of the peptide or salt thereof over an extended period of time following the administration; therefore since the method suggested by the prior art comprises administering the same composition by subcutaneous injection that method inherently and necessarily constitutes a method by which upon administration to a human subject having prostate cancer the subcutaneously injected composition forms a gel depot.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. §§ 2112 and 2112.02.  
Despite the fact that Semple et al. teaches the composition does not form a gel, it cannot be argued that the prior art “teaches away” from the practice of the claimed invention.  “A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).  Here, the prior art suggests 
Applicant is reminded that M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
  
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Furthermore M.P.E.P. § 2112 states that the Examiner must provide rationale or evidence tending to show inherency:

The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of that result or characteristic.  In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) [...]. “To establish inherency, the extrinsic evidence must make clear the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill […] In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) [.]

In addition, it is worthy to note also that according to MPEP 2131.01:
“To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such a gap in the reference may be filled with recourse to extrinsic evidence.  Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.”  Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991) [....] Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation.  Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) [….] [T]he critical date of extrinsic evidence showing a universal fact need not antedate the filing date.  See MPEP § 2124.    

M.P.E.P. § 2124 states the exception to the rule that the critical reference date must precede the filing date as such:  
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).  Such facts include characteristics and properties of a material or a scientific truism.

 Thus, the M.P.E.P. makes clear that the inherent teaching of the prior art is a question of fact that arises in both 102 and 103 rejections.  While there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, it is the Examiner’s obligation to provide extrinsic evidence, which need not antedate the filing date of the application, showing the missing descriptive matter is necessarily present in the thing described in the reference, and that is would be so recognized by persons of ordinary skill.  See Persion Pharm. LLC v. Alvogen Malta Operations Ltd., 945 F.3d 1184, 2019 U.S.P.Q.2d494084 (Fed. Cir. 2019):  “[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also  Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) (“An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan.”). It is long settled that in the context of obviousness, the “mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art.” In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). 
In this case, given the evidence provided by the teachings of Broqua et al., Bauer et al., and Olesen et al., the composition suggested by the prior art is fully expected to in situ at the site of the subcutaneous injection into a human subject wherefrom the peptide or acetate salt thereof is slowly and continuously released over an extended period of time.  Although the prior art teaches the composition resists in vivo gelling, it is apparent that the composition inherently possesses a natural tendency to spontaneously gel upon contact with bodily tissues.  While Applicant apparently aspires to patent their invention on the basis of the prior art’s failure to detect the formation of a gel depot in situ at the site of the subcutaneous injection into a human subject, which they have shown to occur, as explained above, the Court has repeatedly made it very clear that recognition of latent properties, which are necessarily present or the natural result of the combination of elements explicitly disclosed by the prior art, cannot form the basis for a case of unobviousness.  “[In] some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.”  Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005).  Given the teachings of Semple et al., it is submitted that the practice of the invention, as suggested thereby, would result in the practice of the claimed invention.  “If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient” to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)).
Lastly, given the fact that the composition suggested by the prior art is materially indistinguishable from the composition according to the claims, as well as the fact that the process of using the composition is manipulatively and objectively indistinguishable from the claimed method, it would be unreasonable to expect that the composition suggested by the prior art will not function in the same manner as the composition according to the claims.  Nevertheless, should Applicant argue that the composition suggested by the prior art does not possess the functional characteristics of the composition according to the claims, Applicant is reminded that the Office lacks the facilities and resources for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art possesses the same functional attributes.  In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).


Conclusion
22.	No claim is allowed.


23.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
U.S. Patent No. 6,875,843 teaches administering to mammals diagnosed with diabetes an effective amount of a GnRH antagonist peptide or more particularly FE200486 or the acetate salt thereof. 
de Pinieux et al. (Am. J. Pathol. 2001 Aug; 159 (2): 753-64) describes a preclinical trial of FE200486 using xenograft mice as an animal model of prostate cancer and suggests the results of the experiments support the continued development of methods for treating prostate cancer in humans. 
Newly cited, U.S. Patent No. 6,875,843 teaches the GnRH antagonist degarelix.
	

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


25.	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
February 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The document is stamped received on three different dates.
        
        2 The instant application is a continuation of Application No. 10/380,623.
        3 When the unclaimed subject matter of a patent, application publication, or other publication is the inventor’s or at least one joint inventor’s own invention, a rejection, which is not a statutory bar, on that patent or publication may be removed by submission of evidence establishing the fact that the patentee, applicant of the published application, or author derived his or her knowledge of the relevant subject matter from the inventor or at least one joint inventor.  Accordingly the rejection over Jiang et al., which is prior art under 35 U.S.C. § 102(b), may not be obviated by a declaration under 37 C.F.R. § 1.132.  To be clear, Jiang et al., published February 1, 2001, is prior art under 35 U.S.C. § 102(b) because, as noted above, although Applicant claims benefit of the filing date of United Kingdom Application 0117057.0 (i.e., July 12, 2001), Applicant has not yet filed a certified copy of Application as required by 37 CFR 1.55 to perfect the claim.  However, even if Applicant were to perfect the priority claim by filing a certified copy of United Kingdom Application 0117057.0, the declaration would still not be deemed sufficient to remove Jiang et al. as a reference because the declaration merely states to the extent that Jiang et al. may suggest the claimed invention, relevant disclosures thereof were derived from the instant co-inventors.  As explained herein a declaration with a naked assertion of inventorship, which fails to provide any context, explanation or evidence to support that assertion, is insufficient to show that the relied-upon subject matter was the inventor’s own work.    
        4 To be clear, Jiang et al. teaches that the highest concentration attempted was 50 mg/ml, which implies that solutions of the peptide salt at lower concentrations (e.g., 20 or 40 mg/mL) may have been also attempted; but even if that were not the case, it would certainly have been obvious to one ordinarily skilled in the art to attempt lower concentrations (e.g., 40 mg/ml).  This is because, for one reason, at lower concentrations of the peptide salt, solutions may be even more stable in vitro.  Here it would be understood by the artisan of ordinary skill in the art that solubility of a peptide salt is limited.  Only so much can be dissolved in a volume of solvent (e.g., water) and so less of the peptide salt will remain stably in solution at relatively high concentrations thereof.  
        5 See, e.g., page 454.
        
        6 See, e.g., page 454.
        
        7 See, in particular, Table 2 at page 460.
        
        8 See, e.g., page 462.
        
        9 Previously, in order to avoid the need for daily injections, it was thought necessary to formulate GnRH antagonists in “slow release formulations”, i.e., compositions comprising biodegradable polymer matrixes (e.g., polylactic-glycolic acid microspheres and a poly(ethylene glycol) based hydrogel systems).  Jiang et al. describes their discovery that the duration of action of long acting depot formulations of GnRH antagonists currently being used (e.g., azaline B) is “strictly dependent [in part] on unique properties of distribution from the [subcutaneous] site of injection” and concludes that the properties of an aqueous solution of FE200486, which does not comprise such biodegradable polymer matrixes, following its administration by subcutaneous injection, confer its “ability to diffuse at high concentrations in a manner similar to that described for slow release formulations of peptides” (i.e., the preexisting long acting depot formulations that use proprietary technologies) (page 454).  These disclosures indicate that it was well appreciated by Jiang et al. that despite the absence of biodegradable polymer matrixes, relatively simple aqueous solutions of FE200486, which appear to be highly stable in vitro, exhibit upon subcutaneous administration the properties of the previously known long acting slow release formulations, which spontaneously form depots that slowly release GnRH analogues into circulation over extended periods of time to render unnecessary daily or relatively frequent administrations.    
        10 Moreover, according to Yeung et al. (Drug Metabol. Drug Interact. 2008; 23 (3-4): 291-8), given the results of experiments performed, it was concluded “the rat is a reasonably good animal model to study of the pharmacokinetics” of a therapeutic agent after subcutaneous injection; see entire document (e.g., the abstract).  If that was believed the case in 2008, then it seems likely that the artisan of ordinarily skill in the art in 2001 would have considered the rat to be a suitable animal model to study the bioavailability and effectiveness of treatments with FE200486.  Notably rats had been used as animal models for studying the effects of therapeutic agents that act by inhibiting the production and secretion of testicular and adrenal androgens.  See, e.g., English et al. (Cancer Res. 1986 Jan; 46 (1): 38-42), which was published a few years before the filing date of the application and includes a brief discussion as to why the investigators chose to study the effects of a combination of therapeutic agents to achieve relatively greater suppression of testosterone synthesis and release in rats (see entire document; e.g., the abstract; and pages 41 and 42).  English et al. concludes that  “because men are more sensitive to both compounds, further exploration of the combination of these 2 drugs in patients remains necessary” (page 42); but nevertheless, it is evident that the results of treating rats were presumed to be reasonably predictive of the results that are potentially achieved in using the same combination to treat prostate cancer in rats and fine tuning of the dosage necessary to achieve optimal therapeutic effect in human patients would be considered a routine matter.  It is presumably for these same reasons the Jiang et al. selected the rat as an animal model to investigate the effectiveness of FE200486 and directly compare its properties to those of other GnRH analogues, which were at time being used clinically (e.g., azaline B and ganirelix).  
        
        11 Testosterone promotes growth of many prostate tumors and therefore reducing circulating testosterone to very low levels is often the treatment goal in the management of men with prostate cancer.
        
        12 See, e.g., page 458 and Table 1 at pages 455 and 456.
        13 As before noted, Broqua et al. (J. Pharmacol. Exp. Ther. 2002 Apr; 301 (1): 95-102), a publication co-authored by one of the inventors, it is apparent that it was recognized that the formation of subcutaneous depots by GnRH analogues is not a unique feature of degarelix (FE200486),  This is evident given the fact that Broqua et al. discloses, “in situ depot formation after subcutaneous administration and slow release from this depot have been suggested to occur with several GnRH antagonists” and cites four prior publications to support the notion (pages 99 and 100). 
        14 “[T]he burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.”  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
        
        15 See the discussion above regarding the teachings of U.S. Patent No. 5,595,760, as well as that of Broqua et al., which cites prior publications describing compositions of several GnRH antagonists having tendencies to spontaneously form in situ depots after subcutaneous administration, which act to slowly release the peptides over extended periods of time.
        
        16 When unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art. In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed.Cir.1984).  
        
        17 See the disclosure at page 7 of the specification.
        
        18 See page 7 of the specification.
        19 See the Office action mailed September 10, 2020 for a more in-depth discussion of the reasons why claimed invention would have been obvious to the artisan ordinarily skilled in the art at time of the invention and why the artisan would have been motivated to have practiced the claimed invention, as suggested by the prior art.
        20 With particular regard to newly added claims 84 and 85, while it is believed it would be generally more desirable to administer smaller volumes subcutaneously to minimize the subject’s discomfort, it nevertheless would have been obvious to one ordinarily skilled in the art to administer a volume of the composition containing the necessary dose of FE200486, whether that be 1 mL or 10 mL.  In large part, however, it is thought that the volume of the injection will not be of consequence in terms of effectiveness – since it is predominantly the identity, dose, concentration, and route of delivery that determine the effectiveness of GnRH peptide analogues.  This is consistent with the disclosures that the volume of composition administered will generally be from 1 to 10 ml, giving, for example, a peptide dose of 0.3 to 1200 mg, but in general such details are to be determined by attending physicians (see page 8 of the specification).
        
        21 Notably both references are prior art under 35 U.S.C. § 102(b) since as explained above Applicant has not perfected the priority claim.
        22 In this copending application the claims are drawn to a product, namely a composition that is materially indistinguishable from the composition to which the instant claims are directed and exhibits the same characteristics.
        
        23 Testosterone promotes growth of many prostate tumors and therefore reducing circulating testosterone to very low levels is often the treatment goal in the management of men with prostate cancer.
        
        24 See, e.g., page 458 and Table 1 at pages 455 and 456.
        
        25 With particular regard to newly added claims 84 and 85, while it is believed it would be generally more desirable to administer smaller volumes subcutaneously to minimize the subject’s discomfort, it nevertheless would have been obvious to one ordinarily skilled in the art to administer a volume of the composition containing the necessary dose of FE200486, whether that be 1 mL or 10 mL.  In large part, however, it is thought that the volume of the injection will not be of consequence in terms of effectiveness – since it is predominantly the identity, dose, concentration, and route of delivery that determine the effectiveness of GnRH peptide analogues.  This is consistent with the disclosures that the volume of composition administered will generally be from 1 to 10 ml, giving, for example, a peptide dose of 0.3 to 1200 mg, but in general such details are to be determined by attending physicians (see page 8 of the specification).
        
        26 See M.P.E.P. § 2172 (II).
        27 The disclosures at page 7 of the specification make it evident that “a gel depot” is that which forms after administration at the site of injection; a gel depot therefore does not form in vitro and accordingly the recitation “the composition does not form a gel depot within 30 minutes of formation of the composition” might only find support if the claims were to recite the composition is not administered before 30 minutes (following its formation).
        
        28 See, e.g., original claim 7.
        29 A “gel depot” is understood to form following administration, not before.  So if the disclosed composition is not administered within 30 minutes of its formation, it does not form a gel depot within 30 minutes of its formation.
        
        30 Lück et al. does not teach the composition is necessarily administered immediately or even within 30 minutes of its formulation; in fact Lück et al. teaches the composition may be stored for a period of time before it is administered (see, e.g., the section entitled, “Detailed Description of the Invention”).
        31 See, e.g., paragraph [0039].
        32 See In re Wiseman, 596 F.2d 1019, 1023 (CCPA 1979) in which the Court rejects the notion that “a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable … because it also possesses an inherent, but hitherto unknown, function which [patentees] claim to have discovered.  This is not the law.  A patent on such a structure would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.”  Analogously a patent on a process of using a structure suggested by the prior art for the same purpose as that suggested by the prior art would remove from the public that which is in the public domain. 
        33 The evidence that is provided by both Broqua et al. and Bauer et al. has been discussed at length in the preceding Office action mailed September 10, 2020.  In brief, both provide evidence that degarelix (FE200486), i.e., the acetate salt of the peptide of formula 1, when administered subcutaneously in an aqueous composition spontaneously forms “a gel depot”.  U.S. Patent No. 8,722,088 (Olesen et al.) is cited herein as additional evidence.  According to Olesen et al.:  “In aqueous media, at concentrations of 5 mg/mL or above, degarelix acetate demonstrates nucleation dependent fibrillation, which confers to the substance its ability to form an in vivo gel-like depot at the injection site. Thus, on coming into contact with body tissues such as plasma, degarelix spontaneously forms a gel depot. Degarelix is then released from the depot by diffusion in a sustained manner. Degarelix fibrillation follows a nucleation dependent mechanism, and the properties of the depot are therefore primarily related to the degarelix concentration.”  Thus, Olesen et al. makes it clear that the acetate salt of the peptide of formula 1, when administered subcutaneously to a subject in an aqueous composition comprising the peptide salt at concentrations of 5 mg/mL or above (e.g., 20 or 40 mg/mL), so as to make contact with body tissues within the subject, spontaneously forms a gel depot.  
        34 See paragraph [0054].